Citation Nr: 0008674	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-28 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for compression fracture, 
L-1, currently assigned a 40 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1986 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1997.  A hearing was held in October 1999 in Waco, 
Texas, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  Residuals of a compression fracture of L-1 are manifested 
by pain, limitation of motion, pain on motion, and tenderness 
to palpation, without demonstrable deformity of the vertebral 
body, muscle spasms, abnormal ankle jerks, or other 
neurological findings appropriate to a diseased disc.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
compression fracture of L-1 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, Part 4, Code 5285 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records disclose that the veteran was 
diagnosed with a compression fracture of L-1 in October 1986.  
According to a medical board report dated in X-rays had shown 
approximately 10 percent compression fracture of L-1 which 
was healing at that point.  Due to the failure of treatment 
to reduce the veteran's pain, he was discharged due to this 
disability.  In November 1987, the RO granted service 
connection for a compression fracture of L-1, and granted a 
10 percent rating.  In April 1989, based on findings from a 
VA examination in February 1989, which had shown paraspinous 
muscle spasms in the lumbar spine, his evaluation was 
increased to 20 percent, effective in February 1989.  Based 
on outpatient treatment records and a VA examination in May 
1994, his evaluation was increased to 40 percent in September 
1994, effective in February 1994.  

In June 1996, the veteran filed a claim for an increased 
rating, claiming that his back disability had been increasing 
in severity for several months.  The appellant's contentions 
regarding the increase in severity of his disability 
constitutes a plausible or well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The relevant facts have 
been properly developed, and, accordingly, the statutory 
obligation of the Department of Veterans Affairs (VA) to 
assist in the development of the appellant's claim has been 
satisfied.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); Schafrath.  

VA outpatient treatment records dated from June 1994 to 
September 1997 show the veteran's treatment for complaints 
including chronic low back pain.  The records show that in 
November 1996, he was examined and his chart reviewed.  The 
veteran was currently complaining of pain localized across 
the lumbar area.  He had no complaints of pain at the L-1 
spinous process, or radiated pain.  On examination, there was 
no back spasm.  He had tight paraspinal muscles in the 
lumbosacral area.  Deep tendon reflexes were 2+ throughout.  
On straight leg raising, he complained of low back pain at 80 
degrees, bilaterally.  He had no weakness of either lower 
extremity, and peripheral pulses were normal.  The assessment 
was chronic back strain, status post compression fracture of 
L-1 by history, with X-rays of the lumbosacral spine in 
December 1993 having been normal.  

On a VA examination in April 1997, the veteran stated that he 
continued to have back spasms and pain, as well and numbness, 
weakness, and pins and needles in the legs.  On examination, 
the veteran had  normal gait, although a guarded walk.  
Strength and pulses in the lower extremities were normal.  
Straight leg raising was positive at 30 degrees.  The 
musculature of the back was normal, and there were no fixed 
deformities.  Range of motion was limited to 50 degrees of 
flexion, 0 degrees of extension, lateral flexion of 35 
degrees bilaterally, and rotation of 35 degrees, all with 
pain.  Objective evidence of pain on motion was noted to be 
that he appeared to be uncomfortable with any type of bending 
or moving, and it was noticeable that he bought his legs up 
to remove his shoes rather than bend over.  He had difficulty 
distinguishing sharp from dull in both legs below the knees.  
X-rays showed mild disc space narrowing between the vertebral 
bodies of L5-S1 and some osteoarthritic scoliosis.  The 
diagnoses were mild degenerative joint disease of the lower 
spine, and mild disc space narrowing.  

In June 1999, a VA examination was conducted, which noted 
that the veteran complained of pain, weakness, stiffness, 
fatigability, and lack of endurance in his lumbar spine.  He 
also complained of muscle spasms, weakness, and numbness and 
tingling radiating down his legs to his feet.  He had a 
sedentary job, but had missed about a week of work during the 
past 12 months, for doctors appointments or for pain.  He 
also had intermittent trouble performing activities such as 
dressing, and did not do any strenuous physical activity.  On 
examination, range of motion of the lumbar spine was limited 
to 40 degrees of flexion, 10 degrees of extension, 20 degrees 
of lateral bending, and 30 degrees of rotation.  He had pain 
beginning at 30 degrees of flexion, 5 degrees of extension, 
10 degrees of lateral bending and 20 degrees of rotation.  
Normal range of motion was noted to be 80 degrees of flexion, 
20 degrees of extension, 35 degrees of lateral bending, and 
45 degrees of rotation.  

The examiner noted that there was no additional limitation of 
spinal function by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  He 
had tenderness to palpation of the spinous processes of his 
lumbar spine and along the paraspinous muscles bilaterally.  
There was no muscle spasm.  He had 4/5 strength in his lower 
extremities bilaterally.  There were no postural 
abnormalities or fixed deformities.  Musculature of the back 
was normal.  There were noted to be no neurological 
abnormalities, and deep tendon reflexes were 2+ and 
symmetric.  X-rays from April 1997 were noted to have 
disclosed mild degenerative joint disease of the lumbar 
spine.  X-rays in June 1999 were normal.  The diagnosis was 
mild degenerative joint disease of the lumbar spine, status 
post compression fracture L1.  

At a hearing before the undersigned in October 1999, the 
veteran testified that he had numbness and tingling which 
radiated into the lower extremities.  Sitting for long 
periods of time was uncomfortable, and he experienced 
debilitating residuals two to three days per month.

The veteran's compression fracture residuals are currently 
evaluated under diagnostic code 5285, which pertains to 
residuals of fracture of the vertebrae.  Under that 
diagnostic code, residuals with cord involvement, bedridden, 
or requiring long leg braces, a 100 percent rating is 
warranted.  For residuals without cord involvement but with 
abnormal mobility requiring a neck brace (jury mast), a 60 
percent rating is warranted.  38 C.F.R. Part 4, Code 5285 
(1999).  However, the veteran does not have abnormal mobility 
or a neck brace.

In other cases, fracture residuals are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  38 C.F.R. Part 4, Code 5285 (1999).  The veteran is 
currently in receipt of a 40 percent rating, which is the 
maximum schedular evaluation provided for a rating based on 
severe limitation of motion, or severe lumbosacral strain.  
See 38 C.F.R. Part 4, Codes 5292, 5295 (1999).  X-rays have 
not shown demonstrable deformity of the vertebral body; 
indeed, no abnormality of L-1 has been shown on the recent X-
rays.  

Turning to the remaining diagnostic codes pertaining to the 
low back, an evaluation in excess of 40 percent may also be 
awarded for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief; 
such symptoms warrant a 60 percent rating.  38 C.F.R. Part 4, 
Code 5293 (1996).  Although the veteran complains of 
radiation of pain, numbness and tingling into his lower 
extremities, and is tender to palpation, his tenderness has 
not been noted to be characteristic of disc disease.  
Although he contends that he has muscle spasms, muscle spasms 
were not demonstrated on any of the examinations or treatment 
records pertaining to the time period at issue.  Moreover, 
his deep tendon reflexes have all been normal, and no other 
neurological findings appropriate to a diseased disc have 
been identified by competent medical evidence.  

The veteran does not have ankylosis of the lumbar spine; 
accordingly, an evaluation of 50 percent based on such a 
finding is not warranted.  See 38 C.F.R. Part 4, Code 5289 
(1999).  There is no other potentially applicable diagnostic 
code which would provide for an increased evaluation, or for 
a separate rating.  See Esteban v. Brown, 6 Vet.App. 259, 262 
(1994).  

Also for consideration is the extent to which factors such as 
pain on motion, weakened movement, excess fatigability, lost 
endurance, swelling or incoordination, cause functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45 (1999), DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  When evaluating functional 
loss due to pain, the pain must be supported by "adequate 
pathology," such as injury to the muscle, bone, ligaments, 
or nerves. See 38 C.F.R. §§ 4.40, 4.45 (1999).  Thus, while 
the Board has considered all evidence of record, including 
the veteran's testimony, the Board gives greater weight to 
objective clinical findings than to the veteran's subjective 
complaints. Objective pathology in this case is limited to 
mild degenerative changes.  Moreover, the June 1999 
examination report specifically noted that there was no 
additional limitation of spinal function by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  Accordingly, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for a higher rating.  38 C.F.R. § 4.7 
(1998).  

Preliminary review of the record reveals that the RO 
expressly declined referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

An evaluation in excess of 40 percent for residuals of 
compression fracture of L-1 is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


